Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered March 16, 1983, convicting him of resisting arrest, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The arrest of the defendant on the out-of-State warrant was authorized by CPL 570.34, and there is no requirement that the police have the warrant with them at the time they effect the arrest (CPL 120.80 [2]). In any event, the evidence at trial clearly established that the defendant had consented to the officers’ entry into his home.
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.